



COURT OF APPEAL FOR ONTARIO

CITATION: Hoang v. Mann Engineering Ltd.,
    2021 ONCA 2

DATE: 20210105

DOCKET: C68186

Doherty, Lauwers and Miller
    JJ.A.

BETWEEN

K. Matthew Hoang

Plaintiff (Appellant)

and

Mann Engineering Ltd., Aris
    Building Technologies, Cartwright Management, Mann Enterprises, Wu Ventures,
    Hay Solar Ltd., and Gigajoule Research and Development Ltd. (carrying on
    business as the Mann Group)

Defendants (Respondents)

K. Matthew Hoang, appearing in person

Ted Flett and Daniel Hassell, for the
    respondents

Heard: December 3, 2020 by
    video conference

On appeal from the order of Justice B.
    Glustein of the Superior Court of Justice, dated November 4, 2019, reported at
Hoang
    v. Mann Engineering Ltd.
, 2019 ONSC 6383.

COSTS ENDORSEMENT

[1]

Costs of the
    appeal are awarded to the respondents in the amount of $15,000, inclusive of
    disbursements and all applicable taxes.

Doherty
    J.A.

P.
    Lauwers J.A.

B.W.
    Miller J.A.


